TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00039-CV



                                Tower Car Wash, Inc., Appellant

                                                   v.

                                 Westport Group, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 11-506-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Tower Car Wash, Inc. has filed a suggestion of bankruptcy. See Tex. R.

App. P. 8.1. We therefore abate this appeal until a party files a motion to reinstate or a motion to

sever. See id. 8.2, 8.3. Appellant is ordered to inform this Court of the resolution of the bankruptcy

proceeding or some other event that would allow this appeal to be reinstated. Should appellant fail

to provide such notice, the appeal will be subject to dismissal for want of prosecution on this Court’s

or another party’s motion. See id. 42.3(b), (c).



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Bankruptcy

Filed: March 26, 2014